Appellant was prosecuted under an information *Page 543 
and complaint charging him with an aggravated assault. He was tried, convicted, and his punishment assessed at a fine of $25.
The only grounds in the motion assail the judgment only on the ground that the evidence is insufficient to sustain the verdict, in that it does not show appellant guilty of any higher grade of offense than simple assault. The court submitted both grades of the offense in his charge, and the jury found appellant guilty of the higher grade. The evidence for the State is that appellant knocked the prosecuting witness down; that witness bled freely, and one witness swears he saw appellant stamp him twice in the face, rendering the prosecuting witness unconscious. This evidence, if believed, supports the verdict.
The judgment is affirmed.
Affirmed.